     Case 3:20-cv-00154-S Document 1 Filed 01/21/20              Page 1 of 27 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

VICKIE KIM,                           §
                                      §
           Plaintiff,                 §
                                      §
v.                                    § Civil Action No. ________________
                                      §
HCA HEALTHCARE, INC.; GREEN OAKS §
HOSPITAL SUBSIDIARY, L.P.             §
D/B/A MEDICAL CITY GREEN OAKS         §
HOSPITAL; AND JOEL HOLINER M.D. P.A., §
                                      §
           Defendants.                §


                   PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT


       COMES NOW, Plaintiff Vickie Kim (“Plaintiff”) and files this Original Complaint

against Defendants HCA Healthcare, Inc.; Green Oaks Hospital Subsidiary, L.P. D/B/A Medical

City Green Oaks Hospital; and Joel Holiner M.D., P.A.; (collectively “Defendants”). In support,

Plaintiff states the following:

                                              I.
                                           PARTIES

       1.      Plaintiff Vickie Kim resides in Prosper, Collin County, Texas.

       2.      Defendant HCA Healthcare, Inc. (“HCA”) is a Delaware corporation with its

principal place of business at One Park Plaza, Nashville, TN 37203. HCA is qualified to do

business in the State of Texas and is engaging in business in the State of Texas within the

meaning of Section 17.042 of the Texas Civil Practice and Remedies Code. HCA committed a

tort in whole or in part in the State of Texas and caused injury to a Texas resident. Upon

information and belief, HCA has had continuous and systematic contacts with the State of Texas




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                Page 1
    Case 3:20-cv-00154-S Document 1 Filed 01/21/20               Page 2 of 27 PageID 2



and has contracted with Texas residents over multiple years. HCA has ownership and control

over its “Medical City” brand of hospital chains, including its wholly owned subsidiary,

Defendant Green Oaks Hospital Subsidiary, L.P. D/B/A Medical City Green Oaks Hospital via a

convoluted web of entities, including Columbia North Texas Healthcare System, L.P., Columbia

North Texas Subsidiary GP LLC, and Columbia-SDH Holdings, Inc. HCA also insures its

facilities via a 100% owned insurance subsidiary for losses up to $50 million per occurrence;

however, this coverage is generally subject, in most cases, to a $15 million per occurrence self-

insured retention. HCA can be served with citation through its registered agent: C T Corporation

System, 1999 Bryan St., Ste. 900, Dallas, TX 75201-3136.

       3.     Defendant Green Oaks Hospital Subsidiary, L.P. D/B/A Medical City Green Oaks

Hospital (“Green Oaks”) is a limited partnership with its principal place of business at One Park

Plaza, Nashville, TN 37203. Defendant Green Oaks is qualified to do business in the State of

Texas and is engaging in business in the State of Texas within the meaning of Section 17.042 of

the Texas Civil Practice and Remedies Code. Green Oaks committed a tort in whole or in part in

the State of Texas and caused injury to a Texas resident. Green Oaks has had continuous and

systematic contacts with the State of Texas and has contracted with Texas residents over multiple

years. Green Oaks can be served with citation through its registered agent: C T Corporation

System, 1999 Bryan St., Ste. 900, Dallas, TX 75201-3136.

       4.     Defendant Joel A. Holiner, M.D., P.A. is a professional association in the state of

Texas that does business as The Holiner Psychiatric Group (“Holiner”). Holiner is engaging in

business in the State of Texas within the meaning of Section 17.042 of the Texas Civil Practice

and Remedies Code. Holiner committed a tort in the State of Texas and caused injury to a Texas

resident. Holiner has had continuous and systematic contacts with the State of Texas and has




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                  Page 2
     Case 3:20-cv-00154-S Document 1 Filed 01/21/20               Page 3 of 27 PageID 3



contracted with Texas residents over multiple years. Holiner can be served with citation via its

registered agent, Joel Holiner at 7777 Forest Lane, Building C, Ste. 833, Dallas, TX 75230.

                                            II.
                                 JURISDICTION AND VENUE

       5.      This Court has personal jurisdiction over the Defendants. At all times relevant to

these claims, Defendants had continuing and systematic contacts with the State of Texas and this

judicial district by delivering services and products into the stream of commerce with the

expectation that they would reach the State of Texas and this judicial district. Further,

Defendants had minimum contacts with Texas and this judicial district and were doing business

in Texas and this judicial district by, among other things, distributing, marketing, and selling

their services and products to residents of the State of Texas and this judicial district. All

defendants have engaged in business in the State of Texas within the meaning of Section 17.042

of the Texas Civil Practice and Remedies Code, committed a tort in whole or in part in the State

of Texas, and caused injury to a Texas resident. Upon information and belief, all Defendants

have had continuous and systematic contacts with the State of Texas and this judicial district and

have contracted with Texas residents over multiple years. Plaintiff’s claims arise from such

contacts and business.

       6.      This court has subject matter jurisdiction over this suit based on federal question

jurisdiction under 28 U.S.C. § 1331 because this action arises under the laws of the United States

including Section 504 of the Rehabilitation Act (as amended), 29 U.S.C. §§ 794, 794a. This

court has subject matter jurisdiction under Texas Health and Safety Code Section 576.001, which

extends the protections of the laws and Constitution of the United States to people in mental

health care facilities. This Court has supplemental subject matter jurisdiction over any claims

that do not raise a federal question.



PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                     Page 3
     Case 3:20-cv-00154-S Document 1 Filed 01/21/20                    Page 4 of 27 PageID 4



        7.      Venue is proper in this District under 28 U.S.C. § 1391 (a)–(d) because, inter alia,

substantial parts of the events or omissions giving rise to the claim occurred in the District and/or

a substantial part of property that is the subject of the action is situated in the District.

                                    III.
                CONDITIONS PRECEDENT / REQUEST FOR JURY TRIAL

        8.      All conditions precedent to Plaintiff’s right to recover the relief sought herein

have occurred or have been performed.

        9.      Plaintiff requests a jury trial on the factual issues triable by jury under Federal

Rule of Civil Procedure Rule 38.

                                             IV.
                                      FACTUAL SUMMARY

        10.     HCA is an American Fortune 500 company based in Nashville, Tennessee. HCA

is one of the largest hospital management companies in the world.

        11.     Defendant Green Oaks is a mental health facility owned and operated by HCA

under its “Medical City” brand of hospitals. Not unlike an all-inclusive hotel, these facilities

charge by the day. The longer someone stays at one of these facilities, the more money is

charged.

        12.     Upon information and belief, Defendant Joel A. Holiner, M.D., P.A., has a

medical directorship agreement with Green Oaks and/or HCA and received financial incentives,

including money compensation from Green Oaks and/or HCA. Holiner is sued both in the

capacity of a nonmedical director of Green Oaks and in the capacity of a medical director of

Green Oaks.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                       Page 4
     Case 3:20-cv-00154-S Document 1 Filed 01/21/20                 Page 5 of 27 PageID 5



       13.     Holiner is on the medical staff of Green Oaks. He has the power to admit people

to the hospital, keep them there, and not discharge them, whether the people want to be in the

hospital or not.

       14.     Upon information and belief, Holiner had a contract with Green Oaks and/or

HCA to be paid money. Upon information and belief, Holiner, by and through one or more

employees or agents, referred Plaintiff to Green Oaks.

       15.     Upon information and belief, Green Oaks has a contract with HCA directly or by

and through one or more affiliated and wholly-owned entities under the control of HCA.

       16.     Neither Holiner nor Green Oaks qualifies as a qualified mental health referral

service under Texas Health & Safety Code 164.007 because it fails to refer people to at least

three different facilities and instead refers on a majority basis to Green Oaks.

       17.     Holiner receives remuneration from Green Oaks and/or HCA in the form of

discounted office space, money, or other benefit and that relationship was not fully disclosed to

Vickie Kim, in violation of Texas Health & Safety Code 164.006(1), and (4).

       18.     Vickie Kim (“Kim”) has a history of anxiety, OCD, and postpartum depression.

She has been married with three children and has, like many, experienced acts of betrayal on the

part of her husband who engaged in several extra-marital affairs.

       19.     Kim had been seeing Holiner for anxiety and OCD since 2011, and she had been

on Zoloft (Sertraline) except for when she was nursing. Her youngest child was born on

08/12/2017, and she was continuing to breast feed that child into January of 2018.

       20.     Holiner, via one or more employees or agents, referred Kim to Green Oaks

Outpatient Holistic Program.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                  Page 5
    Case 3:20-cv-00154-S Document 1 Filed 01/21/20                 Page 6 of 27 PageID 6



       21.     Kim was told that she could come in to Green Oaks at any time. She should have

been told that Outpatient was only from 8:00 to 4:30 (or thereabouts), and the hours for inpatient

assessment and admission were at any time.

       22.     Kim arrived at Green Oaks at approximately 10:00 p.m., on January 24, 2018,

after taking the kids skating. She talked to the staff about being able to pump breast milk and

nurse her baby with her husband bringing her baby and the ability to leave whenever she wished.

       23.     She requested therapy in a relaxed environment where she could leave at her will

with freedom to be visited by her family, especially her baby. It was also discussed that she was

breastfeeding, and she was informed that it would be all right for her to nurse.

       24.     An assessor took her statement and assured her that she could leave whenever she

wished. They called techs to assist her, and they realized that she was in the wrong place but

indicated that she was not free to leave.

       25.     Someone wanted urine, her shoes, and a strip search along with billing, for which

she refused to give information because she stated she wouldn't pay. She was under the

impression that she was subjecting herself to an assessment by an evaluator to recommend for

her a maternity ward type therapy program for counseling and support from other women.

       26.     The medical records reflect that her chief complaint was “I cannot stay here.”

       27.     The records reflect that Kim described a misunderstanding about the care that

Holiner recommended.

       28.     The records reflect that Kim stated she was to go to Green Oaks partial

hospitalization/clinic and somehow, she ended up at Green Oaks inpatient.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                   Page 6
     Case 3:20-cv-00154-S Document 1 Filed 01/21/20                 Page 7 of 27 PageID 7



        29.     The records reflect that Kim stated that she wanted to leave and said she thought

Green Oaks would be like Zale Lipshy U.T. Southwestern where her husband could bring the

baby to breastfeed.

        30.     There is nothing in the medical record that evidences anyone from Green Oaks

spoke to her about care or daily routine or schedule.

        31.     There is nothing in the medical record that evidences that anyone from Green

Oaks discussed the availability of her insurance coverage.

        32.     There is nothing in the medical record that evidences anyone from Green Oaks

informed her of the expected daily costs of staying at the hospital or what part of the hospital

costs she would be responsible for.

        33.     There is nothing in the medical record that evidences anyone from Green Oaks

told her who would be the attending physician providing her care.

        34.     There is nothing in the medical record that evidences anyone from Green Oaks

informed Kim that she could be billed separately by the doctors or other medical professionals

for services at the hospital.

        35.     There is nothing in the medical record that evidences anyone from Green Oaks

verbally advised her of the Patient’s Bill of Rights.

        36.     There is nothing in the medical record that evidences anyone from Green Oaks

actually provided a written copy of the Patient’s Bill of Rights, nor did anyone have her sign a

form stating that she was advised of those rights.

        37.     There is nothing in the record that reflects that she was provided three options of

where to get inpatient care from any referral service.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                    Page 7
     Case 3:20-cv-00154-S Document 1 Filed 01/21/20                 Page 8 of 27 PageID 8



        38.     Likewise, there is nothing in the medical record that evidences that anyone from

Green Oaks gave her information, either verbally or in written form, on what specific rights she

had during an inpatient stay at the hospital under the Mental Health Code.

        39.     In Green Oaks, she felt like she had no power and no say in anything.

        40.     At intake, Green Oaks staff told her that she was being admitted, despite her

saying, “no” and that she “wanted to go home.”

        41.     Her medical record was falsified to indicate that she was suicidal, when she was,

in fact, not suicidal.

        42.     There is nothing in the medical record evidencing that she ever agreed to the

admission apart from an admission for outpatient therapy.

        43.     There is nothing in the medical record evidencing she ever received informed

consent as to any of the medications she was prescribed.

        44.     At Green Oaks, she was intimidated and forced into a voluntary commitment.

        45.     At Green Oaks, she made repeated verbal requests to leave the facility for her

entire stay and requested that personnel contact Holinar to get her out of the hospital.

        46.     Green Oaks failed to release her within four hours of her first request, she was

never presented with a letter to leave against medical advice, and Green Oaks failed to obtain a

court order of protective custody or an emergency apprehension and detention warrant to secure

the legal right to hold her.

        47.     After she was allowed to pump milk, the staff told Vickie that she had to discard

all of it, and they said her husband could not bring her baby. She was eventually released on

January 30, 2019 after seeing Holinar.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                  Page 8
    Case 3:20-cv-00154-S Document 1 Filed 01/21/20                  Page 9 of 27 PageID 9



                                            V.
                                     CAUSES OF ACTION

VIOLATIONS OF THE REHABILITATION ACT

       48.     Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and

re-alleged herein.

       49.     Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 and its

implementing regulations require that any program or activity receiving Federal financial

assistance may not discriminate against an otherwise qualified individual with a disability.

Programs or activities covered by Section 504 include corporations or private organizations

principally engaged in the business of providing healthcare, 29 U.S.C. § 794(b)(3). Under the

ADA Amendment’s Act, the definition of a disability for purposes of the Rehabilitation Act of

1973 conforms to the definitions of disability under the ADA, 29 U.S.C. § 705(20)(B).

       50.     Section 504 is broad because it protects not just the people who have a mental

impairment or have a record of impairment, but it also protects those who are “regarded as

having such an impairment.” 45 C.F.R. § 84.3(j)(1)(iii). Plaintiff refers to this broadly as the

“regarded-as standard” This is a very broad category of people and are not those who one

would intuitively associate as a “handicapped person.” But they are defined as such. Specifically,

45 C.F.R. § 84.3(j)(2)(iv) defines the term “regarded as having an impairment” to mean:

         (A) has a physical or mental impairment that does not substantially limit major
         life activities but that is treated by a recipient as constituting such a limitation;
         (B) has a physical or mental impairment that substantially limits major life
         activities only as a result of the attitudes of others toward such impairment; or
         (C) has none of the impairments defined in paragraph (j)(2)(i) of this section but
         is treated by a recipient as having such an impairment. (emphasis added)

       51.     Thus, the Rehabilitation Act applies to people who are treated as mentally

impaired, whether they are mentally impaired or not. Although it seems confusing, under the



PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                        Page 9
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                  Page 10 of 27 PageID 10



regarded-as standard, a person who is, in fact, unimpaired is a “handicapped person,” id. at §

84.3(j), if the people who are receiving federal money view that person as having an impairment.

Section 504 protects these American Citizens them from abuse.

       52.     The Plaintiff in this case was held against her will in a mental health institution

because she was treated as if she had an impairment, without regard to whether it was

appropriate for her to be held there or not. This caused her injury.

       53.     The plain language of the applicability sections of the Section 504 regulations

reveal that Section 504 applies to each recipient, as well as the overall program that receives the

federal funds. 45 C.F.R. § 84.2 (“This part applies to each recipient of Federal financial

assistance from the Department of Health and Human Services and to the program or activity

that receives such assistance.”). Second, and very importantly, in addition to defining recipient

to include “any public or private agency, institution, organization, or other entity,” the

regulations also define recipient to include an individual: “Recipient means… any person to

which Federal financial assistance is extended directly or through another recipient, including

any successor, assignee, or transferee of a recipient.” 45 C.F.R. § 84.3(f) (emphasis added).

       54.     Accordingly, because each defendant receives federal financial assistance, they

are subject to the regulation. Health care providers are specifically included. 45 C.F.R. §§ 84.51-

55 (Subpart F—Health, Welfare, and Social Services).

       55.     Importantly, it is a violation of Section 504 if health care providers “[p]rovide

benefits or services in a manner that limits or has the effect of limiting the participation of

qualified handicapped persons.” 45 C.F.R. § 84.52(4) (emphasis added). Indeed, the services

involved in this case do precisely what the regulation specifically prohibits in that it completely

leaves the person who is perceived—rightly or wrongly—as mentally ill, out of the process that




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                   Page 10
      Case 3:20-cv-00154-S Document 1 Filed 01/21/20                Page 11 of 27 PageID 11



results in them winding up in a mental health institution or staying in a mental health institution,

or not being able to get out of a mental health institution. Thus, the practice “limits or has the

effect of limiting the participation of the qualified handicapped persons” in the services that they

are purported to receive. Id.

         56.   As defined, a qualified handicapped person “is a handicapped person who meets

the essential eligibility requirements for the receipt of such services.” 45 C.F.R. § 84.3(l)(4).

Essentially, as it relates to this case, this is a person who the doctor or hospital certifies meets the

criteria to be admitted to an in-patient mental health facility, otherwise they could not bill

because the person could not “meet[] the essential eligibility requirements” to get the services.

Id.

         57.   Each defendant is principally engaged in the business of serving individuals with

mental health issues, and as such, may not discriminate against a person because of their

disability, pursuant to Section 504.

         58.   Because Plaintiff was certified for admission into a mental health facility, she

qualifies as persons with a disability because she is regarded as having an impairment by each

defendant. The facts as previously described identify Plaintiff as a qualified individual with a

disability.

         59.   The facts as previously described demonstrate violations of the regulations

promulgated pursuant to Section 504 of the Rehabilitation Act, 29 U.S.C. § 794. Such acts,

omissions and failures by Defendants, caused injuries to Plaintiff.

         60.   Each Defendant is a recipient of, directly or indirectly, of federal money,

including Medicare dollars.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                        Page 11
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                   Page 12 of 27 PageID 12



        61.       At the time Plaintiff arrived at Green Oaks, she was regarded as suffering from a

cognitive disability, including but not limited to: documented anxiety, depression, post-partum

depression, was breast feeding, and had OCD; all of which severely impaired the Plaintiff’s

cognitive abilities. Each Defendant was part of a conspiracy to subject Plaintiff to treatment as an

inpatient when each Defendant should have seen Plaintiff on an outpatient basis, and this

allowed them to take advantage of Plaintiff. Plaintiff was regarded as having a disability because

she was certified as someone who required mental health institutionalization and was billed for

her stay.

        62.       Alternatively, her medical records were falsified based upon a perceived disability

of suicidality.

        63.       Alternatively, Plaintiff was actually disabled because of anxiety, depression, post-

partum depression, was breast feeding, and had OCD.

        64.       Alternatively, Plaintiff actually suffered from a disability that was wholly

unrelated to the alleged reason for their purported treatment, here being a new mother who was

still breastfeeding. Defendants’ discriminatory conduct occurred before any treatment was

provided and on the basis of an unrelated disability that had no bearing on the type of purported

benefit or service that Defendants forced on Plaintiff. In this way, Defendants took advantage of

Plaintiff by treating her as a crazy person who did not know better and deserved to be locked in a

facility and held against her will.

COUNTS IN THE ALTERNATIVE: VIOLATIONS OF TEXAS DECEPTIVE TRADE PRACTICES ACT;
TIE-IN STATUTE CHAPTER 164 OF THE TEXAS HEALTH AND SAFETY CODE

        65.       Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and

re-alleged herein.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                      Page 12
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                    Page 13 of 27 PageID 13



        66.     Chapter 164 of the Texas Health and Safety Code requires an inpatient mental

health facility to make certain disclosures to a prospective patient before the prospective patient

may be admitted to the facility. Specifically, hospital staff was required to provide Plaintiff the

following: the availability of insurance coverage to pay for services, the expected daily costs of

staying at the hospital or what part of the hospital costs they would be responsible for; who

would be the attending physician providing her care; that the patient would be billed separately

by the doctors or other medical professionals and services at the hospital; notice of Patient’s Bill

of Rights; a copy of such rights and the duty to obtain a signature from the prospective patient

that she had received such rights. Moreover, once admitted, the patient cannot be threatened or

mislead about their right to leave the facility. See Texas Health & Safety Code §164.009.

        67.     Parts of the Treatment Facilities Marketing & Practice Act apply to any “person.”

Tex. Health & Safety Code § 164.010. Other sections apply to facilities and those “under

contract with a facility” if acting on behalf of the facility. See id. at 164.006.

        68.     Plaintiff pleads that Defendants violated one or more provisions of the treatment

facilities marketing practices act and caused injury to Plaintiff, including but not limited to the

provisions set forth in the following paragraphs.

        69.     Chapter 164 of the Texas Health and Safety Code comprises the Treatment

Facilities Marketing Practices Act. TEX. HEALTH & SAFETY CODE §§ 164.001 et seq. A person

may bring suit under the DTPA for a violation of that Act. Id. § 164.013. This type of claim is

referred to as a “tie-in statute,” meaning that the statute ties into the DTPA but with greater

damages. Instead of being restricted to traditional DTPA damages, “the claimant… may recover

any actual damages,” and if the conduct was committed knowingly or intentionally, then “the

trier of fact is authorized to award a total of not more than three times actual damages.” TEX.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                    Page 13
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                  Page 14 of 27 PageID 14



BUS. & COMM. CODE § 17.50(h). Under the DTPA, “each consumer who prevails shall be

awarded court costs and reasonable and necessary attorneys’ fees.” TEX. BUS. & COMM. CODE §

17.50(d). The DTPA/Chapter 164 claims include:

      Preadmission Violations:

          i. Conditioning employee or agent relationships on patient admissions, revenue,

             contacts, or volume or length of stay determinations. TEX. HEALTH & SAFETY

             CODE § 164.005

         ii. The use and operation of illegal referral sources. TEX. HEALTH & SAFETY CODE §

             164.006(1), (4) via the failure to disclose payment relationships and failure to

             operate a qualified mental health referral service

        iii. The use and operation of illegal referral services, id. §§ 164.007(6), (8), (9) by

             failing to refer to three places that are unaffiliated, failing to provide appropriate

             disclosures, and failing to maintain the disclosure; and failing to disclose the

             relationship in advertising, id. 164.008(2), (3).

        iv. Advertising, expressly or impliedly, the services of a treatment facility through the

             use of any unsubstantiated claims. Id. § 164.010(1)(B);

         v. Advertising, expressly or impliedly, the availability of intervention and assessment

             services unless and until the services are available and are provided by mental

             health professionals licensed or certified to provide the particular service. Id. §

             164.010(2);

        vi. Failure to disclose an affiliation between a treatment facility and its soliciting

             agents/ contractors, before soliciting a referral source or prospective patient, to

             induce a person to use the services of the treatment facility. Id. § 164.010(3);




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                       Page 14
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                    Page 15 of 27 PageID 15



         vii. Obtaining information considered confidential by state or federal law regarding a

                person for the purpose of soliciting that person to use the services of a treatment

                facility without consent. Id. § 164.010(4);

        viii. Failure to provide, in writing, the estimated charge with an explanation that patient

                will be billed separately for services provided by mental health professionals. Id. §

                164.009(a)(1);

          ix. Failure to provide, in writing, the name of the attending physician. Id. §

                164.009(a)(2);

          x. Failure to provide, in writing, the current “patient’s bill of rights”. Id. §

                164.009(a)(3);

       Postadmission Violations:

             i. If request to leave made against medical advice, unless made by a physician or

                made on the written instruction of a physician who has evaluated the patient within

                48 hours of the representation, facility represents to the patient that the patient will

                be subject to an involuntary commitment proceeding or subsequent emergency

                detention. Id. 164.009(c)(1); and

          ii. If request to leave made against medical advice, facility represents that the

                patient’s insurance company will refuse to pay all or any portion of the medical

                expenses previously incurred. Id. 164.009(c)(2).

       70.       Each Defendant failed to satisfy the requisites of the Treatment Facilities

Marketing & Practice Act in total or in part, as to the Plaintiff. Such failures rise to the level of a

knowing violation of the Texas Deceptive Trade Practices Act, Texas, see Texas Health & Safety

Code § 164.013; Texas Business & Commerce Code, § 17.46(b); § 17.50(h).




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                         Page 15
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                  Page 16 of 27 PageID 16



          71.   For this cause of action, Plaintiff seeks actual damages, treble damages, attorney’s

fees, and costs.

          72.   These causes of action are not governed by Chapter 74 of the Texas Civil Practice

and Remedies code because they do not relate directly to healthcare and are instead related to

marketing practices.

          73.   Chapter 74 contains a limited preemption of the DTPA. TEX. CIV. PRAC. & REM.

CODE § 74.004 (DTPA does not apply to claims “alleged to have resulted, from negligence”).

The DTPA causes of action asserted by Plaintiff are not negligence claims. Instead, the claims

are akin to strict liability because the standards relate to time, providing certain documents, and

set forth standards that do not provide for or require professional judgment. Moreover, as to

Defendant HCA, the claims are not against a doctor or healthcare provider.

          74.   Chapter 74’s conflicts of law provision does not apply in Federal Court because it

permits procedural preemption, which allows Chapter 74 to preempt “a rule of procedure or

evidence or court rule,” without limitation to state courts. TEX. CIV. PRAC. & REM. CODE §

74.002.

       75.      Alternatively, if some part of Chapter 74’s conflict of law provision applies in

federal court, then the only effect is that there is a potential cap of mental anguish damages to be

applied post-verdict.

COUNTS IN THE ALTERNATIVE: CLAIM FOR STATUTORY DAMAGES UNDER CHAPTER 321                           OF
THE TEXAS HEALTH & SAFETY CODE, VIOLATIONS OF THE TEXAS MENTAL HEALTH CODE

          76.   Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and

re-alleged herein.

          77.   A patient has a private cause of action against a mental health facility that violates

Texas Health & Safety Code Chapters 241, 321, 571, 572, 574, 576, and 577 or any of the rules



PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                      Page 16
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                 Page 17 of 27 PageID 17



created to further those chapters. A plaintiff who is receiving care or treatment in or from the

facility and who is harmed as a result of the violation may sue for “actual damages, including

damages for mental anguish,” “exemplary damages,” and “reasonable attorney fees”. TEX.

HEALTH & SAFETY CODE §321.003(a), (b), (c), & (d).

             a. Chapter 241 Claims

       78.      Plaintiff has a private cause of action against the mental health facilities for

violating Texas Health & Safety Code Chapter 241, the Texas Hospital Licensing Law, for

failing to have policies on patient transfers (§ 241.055) and for failing to secure the informed

refusal of a patient or of a person acting on the patient's behalf to a transfer or to related

examination and treatment (§ 241.027(e)).

       79.      Plaintiff has a private cause of action against the facility for violating the Texas

Administrative Code sections that implement Texas Health & Safety Code Chapter 241,

including Subchapter J of Chapter 133 of Title 25 of the Texas Administrative Code, the purpose

of which “is to implement Health and Safety Code, Chapter 241.” In particular, the regulations

state that: “Parents shall have reasonable access to their infants at all times and be encouraged to

participate in the care of their infants.” 25 TAC § 133.205(a). Infant means a child from birth to

one year of age. Id. at § 133.182(13).

       80.      Plaintiff has a private cause of action against the facility for violating the Texas

Administrative Code sections that implement Texas Health & Safety Code Chapter 241,

including abuse under 25 TAC § 133.47, including, 133.47(c)(1)(A)(ii) which defines abuse to

include “coercive or restrictive actions that are illegal or not justified by the patient's condition

and that are in response to the patient's request for discharge or refusal of medication, therapy or

treatment.” It is illegal and not justified to disrupt a mother’s right to breastfeed her child under




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                     Page 17
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                    Page 18 of 27 PageID 18



Texas Health & Safety Code Section 165.002, therefore it is a form of abuse that is actionable

under Chapter 321 since it involves the violation of an applicable regulation.

             b. Chapter 321 Claims

       81.      Plaintiff has a cause of action for the violation of Texas Health & Safety Code

Chapter 321, Provision of Mental Health, Chemical Dependency, and Rehabilitation Services.

These claims largely pertain to “bill of rights” violations. The claims in this case are for:

          xi. Failing to ensure that within 24 hours of admission that the rights specified in the

               written copy of the patient’s bill of rights are explained to the person and, if

               appropriate, to the person’s parent, orally, in simple, nontechnical terms in the

               person’s primary language. § 321.002(f);

         xii. Failing to ensure that each patient admitted “signs a copy of the document stating

               that the person had read the document and understands the rights specified in the

               document” § 321.002(g)(1);

        xiii. Failing to ensure that “the signed copy is made a part of the person’s clinical

               record.” § 321.002(g)(2); and

        xiv. Failing to “prominently and conspicuously post a copy of the ‘bill of rights’ for

               display in a public area of the facility that is readily available to patients, residents,

               employees, and visitors” that is “in English and in a second language.” §

               321.002(h).

             c. Texas Mental Health Code Claims [Chapter 571 to 578 Claims]

       82.      A patient has a private cause of action against a mental health facility that violates

Texas Health & Safety Code Title 7 Subtitle C [Sections 571.001 et seq. to 578.001 et seq.],

known as the Texas Mental Health Code.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                         Page 18
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                  Page 19 of 27 PageID 19



       83.     Here Plaintiff has Chapter 571 Claims because of each facility’s failure to provide

prescription medication information under § 571.0066; abusive treatment methods under §

571.0065; and failure to utilize the least restrictive appropriate setting under § 571.004.

       84.     Plaintiff contends that in addition to, and in the alternative to the foregoing, every

one of the various allegations of acts and omissions, separate and apart from the above, and

regardless of whether or not any Defendant is negligent or has acted intentionally as to other

theories of recovery, constitutes violations of Plaintiff’s general patient rights under the Texas

Mental Health Code, see TEX. HEALTH & SAFETY CODE, Title 7, Subtitle C, and 25 TEXAS

ADMIN. CODE; Chapter 404.

       85.     In addition, and in the alternative, Plaintiff contends that her rights pursuant to

Title 2, Article 3, Subchapter L, of Texas Health & Safety Code, relative to “Abuse, Neglect and

Exploitation,” and specifically found at § 576.021(5); 25 TAC 404.154, were likewise violated

by Defendants.

       86.     In consideration of these various statutory and regulatory violations by the

Defendants, pursuant to Title 4, Subtitle G, Chapter 321, § 321.003 of the Tex. Health & Safety

Code, Plaintiff sues for a violation of her Patient Rights by each Defendant.

       87.     The Defendant Hospitals, by and through its agents, contractors and employees,

failed to provide Plaintiff services commensurate with her Patient Rights, which proximately

caused injury to Plaintiff.

       88.     The failure to release patients who have requested so is in violation of § 572.004

of the Texas Health and Safety Code, which requires an employee to assist a patient with writing

a request for dismissal if said patient expresses a desire to leave the facility as soon as possible.

The facility must then either release the patient within four hours, or, under certain




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                     Page 19
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                 Page 20 of 27 PageID 20



circumstances, obtain a written order for further detention by 4 p.m. the following day. Here, the

facilities failed to follow these requirements. They are keeping people against their will, after the

patients have requested to be released, without obtaining the required order of detention.

          89.   Violation of 25 Tex. Admin. Code § 415.11(5)(A), (B) for patients who are

nursing. Defendants failed to obtain appropriate informed consent and failed to seek to

collaborate with the appropriate providers prior to prescribing psychoactive medication.

          90.   Chapter 74’s conflicts of law provision does not apply in Federal Court because it

permits procedural preemption, which allows Chapter 74 to preempt “a rule of procedure or

evidence or court rule,” without limitation to state courts. TEX. CIV. PRAC. & REM. CODE §

74.002.

       91.      Alternatively, if some part of Chapter 74’s conflict of law provision applies in

federal court, then the only effect is that there is a potential cap of mental anguish damages to be

applied post-verdict.

COUNTS IN THE ALTERNATIVE: FALSE IMPRISONMENT

          92.   Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and

re-alleged herein.

          93.   Plaintiff alleges that each Defendant, acting through its directors, officers,

employees and agents, and contract services, willfully admitted Plaintiff without following the

standards set forth in Texas Health & Safety Code, Chapter 164 and as such each admission to

the hospital and subsequent detention was wrongful, without legal authority or justification.

          94.   As a direct and proximate result of Defendants’ willful, unjustified, and

irresponsible detention and confinement, Plaintiff suffered a loss of her freedom, severe

humiliation, embarrassment, fear, frustration and mental anguish.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                     Page 20
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                  Page 21 of 27 PageID 21



        95.     As a direct and proximate result of Defendants’ willful, unjustified and

irresponsible detention and confinement of Plaintiff, she has incurred unnecessary medical

expenses and have been subjected to unnecessary and unwarranted medical services and other

harms and losses.

COUNTS IN THE ALTERNATIVE: VIOLATING A MOTHER’S RIGHT TO BREASTFEED HER CHILD
UNDER TEXAS HEALTH & SAFETY CODE SECTION 165.002.

        96.     Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and

re-alleged herein.

        97.     Plaintiff asserts a cause of action against the Defendants for failing to allow her to

breastfeed her child and pump breastmilk.

COUNTS IN      THE ALTERNATIVE:    CIVIL CONSPIRACY; WILLING PARTICIPATION             IN   TORTIOUS
CONDUCT

        98.     Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and

re-alleged herein.

        99.     Defendants all met with each other for an unlawful purpose or in addition and in

the alternative, a lawful purpose but used unlawful means, and had a meeting of the minds on

these unlawful objectives, committed an overt act in furtherance of such objectives, and Plaintiff

suffered an injury as a proximate result of such wrongful act.

        100.    The reason for the conspiracy between the Defendants was to increase profits for

all participants, especially the corporate entity: HCA. To effectuate the conspiracy, Defendant

HCA provided financial, administrative, and technical support as well as supervision and staff

training on how local staff at the hospitals could increase admissions and lengths of stay for

potential patients, to the financial benefit of both Defendants and to the detriment of people like

the Plaintiff in this cause.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                      Page 21
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                Page 22 of 27 PageID 22



        101.   Plaintiff alleges that the Defendants, acting in concert with each other, and with

intent to commit civil conspiracy, and by and through its directors, officers, employees, agents,

and contract services, willfully conspired to violate Section 504 of the Rehabilitation Act of

1973.

        102.   Plaintiff alleges that the Defendants, acting in concert with each other, and with

intent to commit civil conspiracy, and by and through its directors, officers, employees, agents,

and contract services, willfully conspired to violate Texas Health & Safety Code, Chapter 164.

        103.   Additionally, Plaintiff alleges that the Defendants, acting in concert with each

other, and with intent to commit civil conspiracy, and by and through its directors, officers,

employees and agents, and contract services, willfully conspired to treat Plaintiff without

following the standards set forth in Texas Health & Safety Code, Chapter 571-577 and Chapter

321.

        104.   Plaintiff additionally alleges that the Defendants, acting in concert with each

other, and with intent to commit civil conspiracy, and by and through its directors, officers,

employees and agents, and contract services, willfully conspired to falsely imprison Plaintiff.

        105.   As a direct and proximate result of Defendants conspiracy, Plaintiff suffered

injuries.

        106.   As a direct and proximate result of Defendants civil conspiracy Plaintiff incurred

unnecessary expenses.

COUNTS IN THE ALTERNATIVE: RESPONDEAT SUPERIOR

        107.   Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and

re-alleged herein.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                    Page 22
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                  Page 23 of 27 PageID 23



       108.      Each Defendant is liable for the torts committed by employees or agents under its

agency or control, including ostensible agency where those people were acting in the course and

scope of their employment or agency at the time of each occurrence.

COUNTS IN THE ALTERNATIVE: NEGLIGENCE
       109.      Plaintiff incorporates by reference all of the above related paragraphs, as well as

those below, with the same force and effect as if fully set forth herein.

       110.      Plaintiff alleges that each Defendant violated the applicable standard of ordinary

care by failing to act as a reasonably prudent person would under the same or similar

circumstances.

       111.      Plaintiff alleges that HCA failed to properly manage, staff, supervise, train, and

ensure its staff knew the law.

       112.      Upon information and belief, Defendant HCA has one or more management

agreements with Green Oaks. Upon information and belief, Defendant HCA represents that it is

in the business of providing comprehensive administrative, management, information and other

services to Hospital Facilities. Upon information and belief, Defendant HCA has contractually

agreed to provide its services in a manner consistent with the prudent and workmanlike

management, operation, maintenance and supervision of facilities similar in nature to the hospital

defendant in this case. Upon information and belief, among other systems that Defendant HCA

agreed to manage for the hospital defendant was the billing system, the collection system; the

disbursement system; the payroll system; the insurance claim system; the management

information system; and the patient safety improvement system. Defendant HCA was also

required to comply with any applicable state and federal laws and assist the hospital in

compliance with those laws. Defendant HCA also was required to provide personnel services,

including human resources management services for the successful operation of each of the


PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                    Page 23
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                  Page 24 of 27 PageID 24



Hospital Defendants, including consulting on employment and labor issues; providing model

policies and best practices; and negotiating contracts for benefits and other services. Defendant

HCA was required to provide each hospital defendant with certain personnel necessary for the

management of the hospital; in exchange, the hospital was required to pay a management fee to

Defendant HCA.

       113.      Defendant HCA owed a duty of care in its management of the hospital facilities of

Green Oaks. Defendant HCA failed to manage and supervise the hospital in the manner that a

reasonably prudent hospital management company would do under the same or similar

circumstances.

       114.      Plaintiff alleges that Green Oaks, acting through its directors, officers, employees

and agents, and contract services, violated the duty of care it owed to Plaintiff to exercise that

degree of care, skill, supervision, and diligence ordinarily possessed and used by other mental

health treatment centers and hospitals, including hiring and training practices, under the same or

similar circumstances.

       115.      Plaintiff alleges that each Defendant was negligent in their capacity as health care

providers, to the extent that they are health care providers and providing health care. Plaintiff

alleges that the Defendants violated the relevant professional standards for a reasonable and

prudent mental health and substance abuse treatment facility operating in Texas when they

provided inpatient mental health services when it was not necessary, or beneath the operative

standards of care.

COUNTS IN THE ALTERNATIVE: GROSS NEGLIGENCE
       116.      Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and

re-alleged herein.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                     Page 24
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                  Page 25 of 27 PageID 25



       117.      Plaintiff alleges that each Defendant’s conduct, as described above and as will be

more developed at trial, constitutes gross negligence as defined by Texas law. The Defendants’

conduct, when viewed objectively from the Defendants’ standpoint, involved an extreme degree

of risk, considering the probability and magnitude of the potential harm to others, and the

Defendants had actual, subjective awareness of the risk involved, but nevertheless proceeded

with a conscious indifference to the rights, safety and welfare of others, including Plaintiff. The

Defendants’ gross negligence was a proximate cause of the occurrence made the basis of this

action and all of Plaintiff’s resulting injuries and damages.

                                          VI.
                              DAMAGES, COSTS, AND INTEREST

       118.      Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and

re-alleged herein.

       119.      As a direct proximate result or as a producing cause of the acts and/or omissions

described above, Plaintiff has suffered injuries and damages for which Plaintiff seeks recovery

from Defendants.

       120.      As applicable, Plaintiff seeks full and fair compensation for actual damages.

       121.      As applicable, Plaintiff seeks attorneys’ fees.

       122.      As applicable, Plaintiff seeks treble damages.

       123.      As applicable, Plaintiff seeks exemplary or punitive damages considering (1)

the nature of the wrong; (2) the character of the conduct involved; (3) the degree of culpability

of the wrongdoer; (4) the situation and sensibilities of the parties concerned; (5) the extent to

which such conduct offends a public sense of justice and propriety; and (6) the net worth of

the defendant.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                        Page 25
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20                     Page 26 of 27 PageID 26



       124.       Plaintiff seeks personal injury damages in amounts the jury deems to be fair and

reasonable consisting of the following:

                 Past and future physical pain and mental anguish;

                 Past and future loss of earnings and earning capacity;

                 Past and future physical impairment;

                 Past and future medical and healthcare expenses and mental care expenses; and/or

                 Any other actual or compensatory damages allowable by law.

       125.       Plaintiff also seeks recovery for all costs of court and prejudgment and post-

judgment interest at the maximum rates allowed by law.

                                                 VII.
                                               PRAYER

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants and

award Plaintiff the following relief:

       (i)        A sum of money—as determined by a jury to be fair and reasonable—within the
                  jurisdictional limits of this Court for the damages indicated above, at the
                  Plaintiff’s election of remedy, to the extent applicable;

       (ii)       Pre-judgment and post-judgment interest at the maximum amount allowed by law;

       (iii)      Costs of suit; and

       (iv)       Such other and further relief to which Plaintiff may be justly entitled.




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                                    Page 26
   Case 3:20-cv-00154-S Document 1 Filed 01/21/20      Page 27 of 27 PageID 27



                                            RESPECTFULLY SUBMITTED:


                                            THE LAW OFFICES OF
                                            FRANK L. BRANSON, P.C.

                                            /s/ John Tindall Burkhead
                                            John Tindall Burkhead
                                            Texas Bar No. 24072010
                                            jburkhead@flbranson.com

                                            Highland Park Place
                                            4514 Cole Avenue, 18th Floor
                                            Dallas, Texas 75205
                                            214.522.0200 [Telephone]
                                            214.521.5485 [Facsimile]




PLAINTIFF VICKIE KIM’S ORIGINAL COMPLAINT                                  Page 27
